Exhibit 10.2

 
SECURED REVOLVING PROMISSORY NOTE
 
 

$500,000.00  Salt Lake City, Utah

 
 October 14, 2009
 
FOR VALUE RECEIVED, the undersigned, Midas Medici Group Holdings, Inc., a
Delaware corporation (“Midas Medici”), and Utilipoint International, Inc., a New
Mexico corporation (“Utilipoint”) (collectively, the “Obligor”), hereby promise
to pay to the order of  Proficio Bank, a Utah corporation (the “Holder”), the
principal amount of FIVE HUNDRED THOUSAND DOLLARS AND NO/100 ($500,000.00) or so
much thereof as may be advanced and outstanding under the Loan Agreement (as
defined below).  Capitalized terms used herein but not defined herein shall have
the meaning given to such term in the Loan Agreement.
 
The above-stated principal amount will bear interest at the Applicable Interest
Rate (as such term is defined in the Loan Agreement) (or, if less, the maximum
rate permitted by applicable law) from and after the date of this Secured
Revolving Promissory Note (this “Note”) until full payment of the principal and
all accrued interest hereunder.  Interest on the principal amount will be
calculated at the rate set forth above on the basis of a 360-day year and the
actual number of days elapsed.
 
Accrued interest shall be payable monthly in arrears on the first day of each
month for the immediately preceding month commencing on the first day of
November, 2009.  The principal amount outstanding under this Note, together with
any accrued but unpaid interest on the unpaid principal amount, will be due and
payable in full on the 14th day of October, 2010 (the “Maturity Date”).  The
Obligor may prepay this Note at any time, in whole or in part, without premium
or penalty.
 
This Note is being executed pursuant to the Revolving Loan Agreement by and
between and among the Obligor and Holder dated as of the date hereof (the “Loan
Agreement”) and is secured by (i) Security Agreement, dated as of the date
hereof, by and between and among Obligor and Holder (the “Pledge Agreement”),
and (ii) any other security agreement, pledge, assignment, stock power,
mortgage, deed of trust, security deed and/or other instrument covering personal
or real property which secures an obligation so defined as to include this Note.
 
An “Event of Default” shall be deemed to have occurred under this Note if (a)
Obligor shall suffer an Event of Default (as such term is defined in the Loan
Agreement) or (b) Obligor makes an assignment for the benefit of creditors, or
files a voluntary petition in bankruptcy, receivership or insolvency, or files
an answer in any involuntary proceeding of that nature admitting the material
allegations of the petition, or if a proceeding or bankruptcy, receivership or
insolvency, is instituted against Obligor and is not dismissed within sixty (60)
days, or if a trustee or receiver is appointed for Obligor is not dismissed or
discharged within sixty (60) days.  Upon any Event of Default, all amounts
advanced hereunder, together with all accrued but unpaid interest thereon,
shall, at the option of Holder, without further notice, become due and payable
and may be collected immediately, regardless of the stipulated Maturity
Date.  Upon any Event of Default, in addition to interest as provided above,
Obligor shall pay interest at the Default Rate (as such term is defined in the
Loan Agreement).
 
 
1

--------------------------------------------------------------------------------


 
The provisions of this Note are binding on the successors and assigns of the
Obligor and shall inure to the benefit of the Holder’s successors and assigns.
 
Obligor hereby (a) waives grace, presentment and demand for payment, protest and
notice of protest, and non-payment, all other notices, including notice of
intent to accelerate the Maturity Date and notice of acceleration of the
Maturity Date, filing of suit and diligence in collecting this Note, (b) agrees
that Holder shall not be required first to institute suit or exhaust its
remedies against Obligor under this Note and (c) consents to any extension or
postponement of time of payment of this Note and in any other indulgence with
respect hereto without notice from Holder.
 
All notices and communications required or provided for hereunder by any party
shall be in writing and shall be (a) delivered personally, (b) sent by certified
or registered mail, postage prepaid, (c) sent by private courier or other
overnight delivery service, or (d) sent by telecopy (with evidence of
transmittal) to the party or parties to whom such notice is required to be
given, to the address set forth below (or to such other address as any party may
designate from time to time in accordance with the terms of this section:
 
If to Holder:
 
Proficio Bank
420 E. South Temple, Suite 520
Salt Lake City, Utah 84111
Attention:  Terry Grant, Chief Credit & Lending Officer
Facsimile No. (801) 363-0669


 
With a copy to:
 
Thomas R. Taylor, Esq.
Holme, Roberts & Owen, LLP
299 South Main St., Suite 1800
Salt Lake City, Utah 84111
Facsimile No. (801) 521-9639
 
 
2

--------------------------------------------------------------------------------




 
If to Obligor:
 
c/o Midas Medici Group Holdings, Inc.
445 Park Avenue, 20th Floor
New York, New York 10022
Attention:  Nana Baffour, Chief Executive Officer
Facsimile No.: (212) 202-4168


 
With a copy to:
 
Steven H. Lang, Esq.
360 Venture Law (Shmalo Lang) LLP
P.O. Box 77365
Atlanta, Georgia 30357
Facsimile No.:  (404) 420-2169
 
A notice delivered personally shall be effective upon receipt.  A notice
delivered by private courier or other overnight delivery service shall be
effective on the day delivered (or the day on which delivery is refused in the
event delivery is refused).  A notice delivered by certified or registered mail
shall be effective on the third business day after the day of mailing.  A notice
sent by telecopy shall be effective twenty-four (24) hours after the dispatch
thereof.
 
It is the intention of Obligor and Holder to comply with any applicable usury
laws.  In furtherance of this intention of Holder and Obligor, all agreements
between Obligor and Holder are hereby expressly limited so that in no
contingency or event whatsoever shall the amount paid or agreed to be paid to
Holder for the use, forbearance or detention of money under this Note exceed the
maximum rate permissible under applicable law.  If, from any circumstance
whatsoever, fulfillment of any provision hereof shall be prohibited by law, the
obligation to be fulfilled shall be reduced to the maximum not so prohibited,
and if from any circumstances Holder should ever receive as interest an amount
which would exceed the highest lawful rate, such amount as would be excessive
interest shall, at Holder’s option, be applied to the reduction of the principal
of this Note and not to the payment of interest, or shall be refunded to
Obligor.  This provision shall control every other provision of all agreements
between Obligor and Holder.
 
Time is of the essence of this Note.  If any lawsuit is brought to enforce this
Note or in connection with any breach or violation hereof, the prevailing party
shall be entitled to recover from the non-prevailing party all of its costs and
expenses, including, without limitation, all reasonable attorneys’ fee and
expenses.
 
Any payment received by Holder hereunder may, at Holder’s option, be applied
first to interest or to reduce the principal balance.  A waiver or release with
reference to one event shall not be construed as continuing, as a bar to, or as
a waiver or release of any subsequent right, remedy or recourse to any
subsequent event.  No failure or delay on the part of Holder in exercising any
right, power or remedy granted hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right, power or remedy preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy hereunder.  Obligor hereby consents to all renewals and extensions of
time at or after the maturity hereof and hereby waives diligence, presentment,
protest, demand and notice of every kind and, to the full extent permitted by
applicable law, the right to plead any statute of limitations as a defense and
hereby agrees that no failure on the part of Holder to exercise any power, right
or privilege hereunder, or to insist upon prompt compliance with the terms
hereof, shall constitute a waiver thereof.  The parties to this Note have
participated jointly in the in the negotiation and drafting of this Note.  This
Note may not be changed orally, but only by an agreement in writing signed by
the party or parties against whom enforcement of any waiver, change,
modification or discharge is sought.  As used herein, the terms, “Obligor” and
“Holder” shall be deemed to include their respective successors, legal
representatives and assigns, whether by voluntary action of the parties or by
operation of law, however, this Note may not be assigned without the prior
written consent of Holder which can be denied at Holder’s sole discretion.  This
Note shall be construed in accordance with and governed by the laws of the State
of Utah, and any disputes now or hereafter arising in connection with the
execution or operation of this Note, regardless of whether such disputes shall
arise in contract, tort or otherwise, shall be governed and determined by the
laws of the State of Utah, without regard to the conflicts of laws provision
thereof.  Jurisdiction and venue for purposes of this Note shall be solely with
the state and federal courts sitting in Salt Lake City, Utah, Salt Lake County,
Utah.
 
 
3

--------------------------------------------------------------------------------


 

 
OBLIGOR:
Midas Medici Group Holdings, Inc.
         
 
By:
/s/ Nana Baffour       Name: Nana Baffour        Title: Chief Executive Officer 
         

 

  Utilipoint International, Inc          
 
By:
/s/ Nana Baffour       Name: Nana Baffour       Title: Chief Executive Officer 
         